Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5 [Letterhead of Matthew A. Cole, Counselor at Law] May 11, Sothebys 1334 York Avenue New York, New York 10021 Re: Sothebys/ Registration Statement on Form S-8/1998 Stock Compensation Plan for Non-Employee Directors Ladies and Gentlemen: I have acted as counsel to Sothebys, a Delaware corporation (the Company), with respect to the proposed registration on Form S-8 (the Registration Statement) under the United
